DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of Wang et al and Ratasuk et al fail to disclose
 1. A quality of service (QoS) monitoring method, comprising: receiving a data packet of a service, wherein the data packet is generated during a service interaction between a first device and at least one second device; determining a service type of the data packet based on an application layer message and/or a transmission layer message of the data packet; determining a quality of service indicator according to the service type, and acquiring analysis data in the data packet according to the quality of service indicator; and determining the quality of service based on the analysis data.
 10. A quality of service (QoS) monitoring device, wherein: the QoS monitoring device is a hardware device connected between a first device and at least one second device, wherein, when a computer program runs on the QoS monitoring device to execute a QoS monitoring method, the QoS monitoring device is configured to: receive a data packet of a service, wherein the data packet is generated during a service interaction between a first device and at least one second device; determine a service type of the data packet based on an application layer message and/or a transmission layer message of the data packet; determining a quality of service indicator according to the service type, and acquiring analysis data in the data packet according to the quality of service indicator; and determining the quality of service of the service based on the analysis data.
18.  A non-transitory computer-readable storage medium, storing computer program for execution by a hardware device to: receive a data packet of a service, wherein the data packet is generated during a service interaction between a first device and at least one second device;-6-Client Reference No. P1910033US_WS Attorney Docket No. 00215.0149.00US determine a service type of the data packet based on an application layer message and/or a transmission layer message of the data packet; determining a quality of service indicator according to the service type, and acquiring analysis data in the data packet according to the quality of service indicator; and determining the quality of service of the service based on the analysis data.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416